Opinion issued February 25, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00280-CV
                            ———————————
                         RONALD JOSEPH, Appellant
                                        V.
                      BRITINI JEAVON JACK, Appellee



                    On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-91034



                                  OPINION

      Appellant, Ronald Joseph, appeals the trial court’s order denying his bill of

review and traditional motion for summary judgment. In a prior, separate

proceeding, appellee Britini Jeavon Jack obtained a default protective order against
Joseph after he failed to appear for two hearings. Joseph filed a bill of review

requesting that the trial court vacate the default protective order, reopen those

proceedings, and grant a new trial. He also filed a traditional motion for summary

judgment in the bill-of-review proceeding. After a hearing and a request for

supplemental briefing, the trial court entered judgment denying both Joseph’s bill of

review and summary judgment motion.

      On appeal, Joseph contends that: (1) the trial court erred in denying his bill of

review because the sheriff’s deputy who served him with process in the prior

protective order proceeding did not sign the return of service or did not sign it in his

official capacity, which rendered the protective order void; and (2) the trial court

violated his due process right to be heard on his bill of review by denying him an

evidentiary hearing and trial. We affirm.

                                     Background

      In February 2018, Jack, represented by the Harris County District Attorney’s

Office, filed an application for a protective order and temporary protective order

against Joseph in Harris County District Court alleging family violence. See TEX.

FAM. CODE ANN. §§ 81.001 (“A court shall render a protective order . . . if the court

finds that family violence has occurred and is likely to occur in the future.”),

83.001(a) (authorizing temporary ex parte protective order if court finds “that there

is a clear and present danger of family violence . . . without further notice to the


                                            2
individual alleged to have committed family violence and without a hearing”). The

trial court issued a temporary ex parte protective order and ordered Joseph to appear

on March 7, 2018, and show cause that a protective order should not issue against

him.

       The return of service, pictured below, was attached to the citation and is at

issue in this case.1 The notary signed and dated the return.




       Attached to the return is an invoice from Calcasieu Parish Sheriff’s Office, a

service of process information sheet, and an envelope addressed to the Harris County

District Attorney’s Office. The invoice, which is on Calcasieu Parish Sheriff’s

Office letterhead, includes fees for the notary and citation with the notations,




1
       The Court has redacted Joseph’s street address to protect his privacy.

                                            3
“Personal to Ronald Joseph on 02/26/2018 by 75 DuBrock” and “Britini Jeavon Jack

vs Ronald Joseph[.]” The invoice payee is Tony Mancuso, Calcasieu Parish Sheriff’s

Office, with an address in Lake Charles, Louisiana. The information sheet includes

Joseph’s identifying information, address, and employment information. The

envelope addressed to the Harris County District Attorney’s Office bears the return

address for the Calcasieu Parish Sheriff’s Office.

      On March 7, 2018, the trial court continued the hearing scheduled for that day

until March 21 and extended the temporary protective order for twenty days because

the return of service had not been on file with the court for ten days.2 See TEX. R.

CIV. P. 107(h) (prohibiting default judgment when proof of service had not been on

file with clerk of court for ten days before entry of judgment). Joseph did not appear

at the hearing on March 21, and the trial court signed a default protective order. The

order stated that Joseph was “duly and properly cited” and “duly and properly served

with the application and notice of the hearing” but “did not appear and wholly made

default.” The order found that “family violence has occurred and that family

violence is likely to occur again in the future, and that Respondent, RONALD

JOSEPH, has committed family violence.” The order prohibited Joseph from taking


2
      The record does not indicate whether the court held a hearing on March 7 or merely
      continued it, but Joseph states in his brief that “[he] did not appear at the March 7
      hearing.” We assume without deciding that the trial court held a hearing on March
      7.

                                            4
certain actions regarding Jack and her minor children, and it assessed him costs and

attorney’s fees to be paid to Harris County.

      In December 2018, Joseph filed a petition for bill of review challenging the

default protective order. The sole ground raised in his petition was that DuBrock,

the serving officer, did not sign the return of service, thereby making the protective

order void due to improper service of citation. Joseph’s petition detailed the facts

and legal authority that he relied on to challenge the default protective order. Joseph

attached to his petition the records from the prior proceeding that we discussed

above: (1) the temporary protective order and show cause order; (2) the citation and

return of service, which included the Calcasieu Parish Sheriff’s Office invoice for

service and notary fees, information sheet, and return envelope; (3) the March 7

order extending the temporary protective order; and (4) the default protective order.

Jack, still represented by the Harris County District Attorney’s Office, filed an

answer with a general denial and a request for costs and attorney’s fees.

      In January 2019, Joseph filed a traditional motion for summary judgment on

the ground that DuBrock did not sign the return of service, rendering the default

protective order void. Joseph attached the same documents to his motion that he had

attached to his petition.

      The trial court held a brief hearing. Initially, the court stated that it had

reviewed Joseph’s petition and motion and was inclined to grant the bill of review.

                                          5
However, the State argued that a law enforcement officer “sign[ed] his name Mike

DuBrock of Lake Charles, Calcasieu Parish, Louisiana” “above the line where it says

‘Deputy,’” which complied with the requirement in Texas Rule of Civil Procedure

107 that an officer “must sign the return.” See TEX. R. CIV. P. 107(e). Joseph

countered that the officer only “wrote his name.”

      After reading excerpts of Rule 107 into the record, the trial court stated that it

believed the dispute was whether the officer’s handwritten, printed name on the

return constituted a signature, and it disagreed with Joseph that the officer did not

sign the return: “To me it looks like he signed it.” The trial court stated that it was

“going to reverse [itself]” from its initial inclination to grant Joseph’s bill of review

because DuBrock’s signature appeared to be valid and, therefore, the return

complied with Rule 107. Before the trial court ruled, however, Joseph argued that

he had established that DuBrock’s signature was invalid, but he requested a hearing

to provide evidence. The trial court disagreed with Joseph, but the court ordered him

to file a supplemental brief addressing the issue so that the court could “look at the

case law . . . and see exactly what [Joseph’s] argument is as to why this doesn’t

qualify as a signature.” The trial court told Joseph, “And if your brief convinces me

that you need a hearing on this matter, then I will set it for a hearing.”

      Joseph filed a supplemental brief generally arguing that “[t]he return of

service . . . is not signed as that term is understood under Texas law,” that DuBrock

                                           6
did not identify his principle, that DuBrock did not intend his printed name to be a

signature because he also printed “CPSO (15 miles)” next to his name, and that the

notary did not fill in DuBrock’s name in the notary certification. Joseph did not

attach evidence to his supplemental brief, and he did not make a further request for

an evidentiary hearing.

      On March 28, 2019, the trial court entered an order denying Joseph’s bill of

review and motion for summary judgment. This timely appeal followed.

                                    Bill of Review

      In his first issue, which includes two subparts, Joseph argues that the trial

court erred in denying his bill of review because he was not properly served with

process in the protective order proceeding. Joseph argues that service was improper

because DuBrock did not sign the return of service or he did not sign the return in

his official capacity.

A.    Standard of Review

      We review a trial court’s ruling on a bill of review for abuse of discretion,

indulging every presumption in favor of the court’s ruling. Moore v. Brown, 408

S.W.3d 423, 432 (Tex. App.—Austin 2013, pet. denied); Xiaodong Li v. DDX Grp.

Inv., LLC, 404 S.W.3d 58, 62 (Tex. App.—Houston [1st Dist.] 2013, no pet.). The

trial court abuses its discretion only if it acted in an unreasonable or arbitrary manner




                                           7
or without reference to any guiding rules and principles. Xiaodong Li, 404 S.W.3d

at 62.

B.       Governing Law

         A bill of review is “a direct attack on a judgment that is no longer appealable

or subject to a motion for new trial.” Valdez v. Hollenbeck, 465 S.W.3d 217, 226

(Tex. 2015) (quoting Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 504 (Tex.

2010)); see TEX. R. CIV. P. 329b(f) (“On expiration of the time within which the trial

court has plenary power, a judgment cannot be set aside by the trial court except by

bill of review for sufficient cause, filed within the time allowed by law . . . .”). To

obtain an equitable bill of review, the petitioner must generally plead and prove:

(1) a meritorious claim or defense to the judgment; (2) which the petitioner was

prevented from making by official mistake or by the opposing party’s fraud,

accident, or wrongful act; (3) unmixed with any fault or negligence on the

petitioner’s own part. Valdez, 465 S.W.3d at 226 (citations omitted).

         When, however, a petitioner’s sole claim is that service of process was

improper, he is relieved of showing the first two elements and need only prove the

third element: that judgment was rendered unmixed with the petitioner’s own fault

or negligence. Caldwell v. Barnes, 154 S.W.3d 93, 96–97 (Tex. 2004) (per curiam);

W. Columbia Nat’l Bank v. Griffith, 902 S.W.2d 201, 205 (Tex. App.—Houston [1st

Dist.] 1995, writ denied). The petitioner conclusively establishes the third element


                                            8
by proving that service of process was improper. Caldwell, 154 S.W.3d at 97;

Griffith, 902 S.W.2d at 205.

      The Texas Supreme Court has set forth the trial procedure and burdens of

persuasion by each party in a bill of review action, which is slightly modified when

the petitioner’s sole claim is improper service of process. Baker v. Goldsmith, 582

S.W.2d 404, 408–09 (Tex. 1979); see Caldwell, 154 S.W.3d at 97–98 (“slightly”

modifying Baker procedure “when a plaintiff seeks a bill of review based solely on

a claim of non-service”). The petition must allege “factually and with particularity”

that service was improper. Baker, 582 S.W.2d at 408. In addition, the petitioner bears

the burden to prove improper service. Id. at 409; Caldwell, 154 S.W.3d at 97–98.

The petitioner satisfies his prima facie burden by showing that he was improperly

served and “that he will be entitled to judgment on retrial if no evidence to the

contrary is offered,” which “is a question of law for the court.” Baker, 582 S.W.2d

at 409 (citations omitted).

      The record in a bill-of-review proceeding is not limited to the prior

proceedings and the parties may present evidence to develop the record and support

their positions. See Gold v. Gold, 145 S.W.3d 212, 214 (Tex. 2004), abrogated on

other grounds by Ex parte E.H., 602 S.W.3d 486, 496–97 (Tex. 2020). Prima facie

proof may be documentary evidence, discovery answers, and affidavits on file,

“along with such other evidence that the trial court may receive in its discretion.”

                                          9
Baker, 582 S.W.2d at 408. The respondent may also present evidence, “but factual

questions arising out of factual disputes are resolved in favor of the [petitioner] for

the purposes of this pretrial, legal determination.” Id. “This may be an onerous

burden, but it is a major distinguishing factor between a bill of review and a motion

for new trial.” Id. at 409 (stating that “distinction rests on our policy favoring finality

of judgments”). “This preliminary showing is essential in order to assure the court

that valuable judicial resources will not be wasted by conducting a spurious ‘full-

blown’ examination of the merits.” Id. at 408.

       If the court determines that a prima facie case has not been made, “the

proceeding terminates and the trial court shall dismiss the case.” Id. at 409; see also

Soefje v. Soefje, 270 S.W.3d 617, 625 (Tex. App.—San Antonio 2008, no pet.)

(stating that judgment may be rendered after pretrial hearing if record “unmistakably

demonstrates that there were only legal issues to decide” and parties had notice);

Walden v. Affiliated Comput. Sys., Inc., 97 S.W.3d 303, 323 (Tex. App.—Houston

[14th Dist.] 2004, pet. denied) (holding that Texas Rule of Civil Procedure 166,

allowing trial courts to hold pre-trial conferences, does not prevent trial court from

receiving evidence and expert testimony to “determin[e] whether any fact issue

remained for submission to a jury” and for “limited purpose of identifying and ruling

on legal issues, provided the court’s rulings do not resolve factual disputes that

properly fall within the province of the jury”). However, proof of non-service can

                                            10
establish a prima facie case, and such proof would entitle a petitioner to a trial if the

parties dispute material facts. Caldwell, 154 S.W.3d at 97 (“Because proof of non-

service conclusively negates a plaintiff’s fault or negligence, then, the question of

service is properly resolved at trial and not by the trial court in a pretrial proceeding

if the material facts are disputed.”); Baker, 582 S.W.2d at 409.

      When a petitioner challenges a no-answer default judgment in a bill of review,

the record must show strict compliance with the manner and mode of service, or

otherwise the service is invalid and the default judgment is void. Primate Constr.,

Inc. v. Silver, 884 S.W.2d 151, 152 (Tex. 1994) (per curiam) (“For well over a

century, this court has required that strict compliance with the rules for service of

citation affirmatively appear on the record in order for a default judgment to

withstand direct attack.”) (citing Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990),

Uvalde Country Club v. Martin Linen Supply Co., 690 S.W.2d 884, 886 (Tex. 1985),

McKanna v. Edgar, 388 S.W.2d 927, 929 (Tex. 1965), Flynt v. Kingsville, 510

S.W.2d 934, 934 (Tex. 1935), Sloan v. Batte, 46 Tex. 215, 216 (1876), and Roberts

v. Stockslager, 4 Tex. 307, 309 (1849)); Griffith, 902 S.W.2d at 205–06. “Although

the law makes no presumptions in favor of valid issuance, service, and return of

citation in an attack on a default judgment, an officer’s return is prima facie evidence

of the facts recited therein and cannot be rebutted by the uncorroborated proof of the




                                           11
moving party.” Griffith, 902 S.W.2d at 206 (citing Primate Constr., 884 S.W.2d at

152–53).

C.    Analysis

      1.     Signature of Officer Executing Return of Service

      Joseph does not deny that he was served with process in this case. Rather, in

the first part of his first issue, he argues that service of process was ineffective

because the serving officer did not sign the return of service as required by Rule 107.

Joseph acknowledges that the serving officer, DuBrock, handwrote his name on a

preprinted line above “Deputy” but argues that DuBrock’s printed name is not a

valid signature under the rule because he did not sign above the line preprinted with

“Affiant” and thus there is no indication that DuBrock intended to sign his name.

Jack responds that this Court has already decided that a printed name is sufficient

under Rule 107.

      Joseph did not timely file a direct appeal or restricted appeal, and therefore he

could only challenge the default protective order issued in the prior proceeding by

bill of review. See Valdez, 465 S.W.3d at 220–21; TEX. R. APP. P. 26.1(a) (providing

deadline to file notice of direct appeal), (d) (providing deadline to file notice of

restricted appeal). Neither party disputes that an invalid signature on a return of

service constitutes a claim of improper service relieving Joseph of proving the first

two elements generally required for a bill of review to issue. See Primate Constr.,


                                          12
884 S.W.2d at 152 (stating that strict compliance with Rule 107 is required to support

default judgment); Griffith, 902 S.W.2d at 205–06.

      Joseph’s petition for a bill of review detailed the facts and legal authority that

he relied on and attached evidence in support. Joseph had the burden to present prima

facie proof that service was improper before he was entitled to an evidentiary hearing

or trial on his bill of review. See Baker, 582 S.W.2d at 408 (stating prima facie proof

“is essential in order to assure the court that valuable judicial resources will not be

wasted by conducting a spurious ‘full-blown’ examination of the merits”); Caldwell,

154 S.W.3d at 96–97.

      Rule 107 requires the officer serving or attempting to serve a citation to “sign

the return.” TEX. R. CIV. P. 107(e); see TEX. R. CIV. P. 103 (authorizing “any sheriff

or constable” to serve process), 108 (providing that service of process outside of

state or to nonresident “shall be completed in accordance with Rule 107”). Neither

Rule 107 nor any of the other rules define “sign” or prescribe any particular format

for the serving officer’s signature on the return. See TEX. R. CIV. P. 107. This Court

has previously held that when “the name of the constable [that served process] is

printed rather than signed personally,” such a “printed signature of the constable was

sufficient for the official signature required by rule 107.” Garza v. Dal-Tile Corp.,

No. 01-93-01169-CV, 1994 WL 149079, at *1 (Tex. App.—Houston [1st Dist.] Apr.

21, 1994, no writ) (not designated for publication) (citing Houston Pipe Coating Co.

                                          13
v. Houston Freightways, Inc., 679 S.W.2d 42, 45 (Tex. App.—Houston [14th Dist.]

1984, writ ref’d)). The Fourteenth Court of Appeals similarly has held that the

“deputy who made the return us[ing] a rubberstamp as his signature” strictly

complied with Rule 107. Houston Pipe Coating, 679 S.W.2d at 45 (citing

Cortimiglia v. Miller, 326 S.W.2d 278, 284 (Tex. App.—Houston 1959, no writ),

and Travieso v. Travieso, 649 S.W.2d 818, 820 (Tex. App.—San Antonio 1983, no

writ)).

          Joseph attached several documents to his petition that he relied on to support

his claim. See Baker, 582 S.W.3d at 409 (stating that prima facie proof can consist

of documents, discovery responses, and affidavits on file as well as other evidence

trial court may receive “in its discretion”). He attached the trial court’s temporary

protective order and show cause order and the order extending the temporary

protective order and show cause order, the latter of which issued after Joseph was

served with process. But neither document mentions anything about service of

process or DuBrock, and they do not establish that DuBrock did not sign the return

of service. He also attached the default protective order, which recites the trial

court’s findings that Joseph was “duly and properly served with the application and

notice of the hearing” but “did not appear and wholly made default.” The order also

states that “all necessary prerequisites of the law have been satisfied” and the court

had jurisdiction over the parties and subject-matter jurisdiction over the case. The

                                            14
trial court’s findings are not, however, evidence on the issue of whether DuBrock

signed the return. These documents are not directly relevant to our inquiry.

      Joseph’s petition also included the return of service, which is primarily in

dispute in this case. The return is a preprinted form filled out in handwriting. The

return shows that Joseph was served at his home address in Louisiana, and it shows

the date and time that he was served. Further, it includes a copy of the citation, notice

of Jack’s application for a protective order and a temporary protective order, and

notice of the March 7 hearing. See TEX. R. CIV. P. 107(b) (providing information that

is required on return of service). The preprinted line for “Affiant” is blank, but above

the preprinted line for “Deputy,” the serving officer wrote “Lake Charles, LA. of

Calcasieu Parish, LA. Mike DuBrock CPSO (15 miles).” The face of the return

shows that DuBrock handwrote, though printed, his name on the return, which is

sufficient to constitute his signature. See Griffith, 902 S.W.2d at 206 (stating that

“officer’s return is prima facie evidence of the facts recited therein and cannot be

rebutted by the uncorroborated proof of the moving party”) (citing Primate Constr.,

884 S.W.2d at 152–53); Garza, 1994 WL 149079, at *1 (citing Houston Pipe

Coating, 679 S.W.2d at 45).

      Joseph also argues that the line above the preprinted “Affiant” is blank, and

therefore DuBrock did not sign the return. Not so. The document was notarized with

a notary’s certificate stating that the officer “known to me [the notary] to be the

                                           15
person whose signature appears on the foregoing return, personally appeared. After

being by me duly sworn, he/she stated that this CITATION/NOTICE was executed

by him/her in the exact manner recited on the return.” See Griffith, 902 S.W.2d at

206. And although there is a blank line in the notary’s certificate, the face of the

return unambiguously shows that DuBrock was the “person whose signature appears

on the foregoing return.” Thus, the notary certified that DuBrock’s signature

appeared on the return, that he was duly sworn, that he stated that he executed the

citation and notice, and that he executed it in the exact manner that he recited in his

handwriting on the form.

      In his brief, Joseph concludes this argument by stating that “the question now

is whether Deputy DuBrock intended for his simple, written name to constitute a

symbolic affirmation, to which the answer is negative.” Joseph’s only arguments

regarding a lack of intent is that: (1) the blank line above the preprinted “Affiant” is

“telling evidence that no signature was ever intended”; and (2) DuBrock wrote next

to his name “CPSO (15 miles)” and therefore he could not have intended to sign on

that line “because he presumably did not intend for ‘CPSO (15 miles)’ to form part

of his signature.” However, Joseph did not offer any evidence showing DuBrock did

not intend his printed name to constitute a signature. Nor did he argue that he had or

could obtain additional evidence to present to the trial court. See Baker, 582 S.W.2d

at 409 (stating that petitioner bears burden of persuasion). Speculation is not prima

                                          16
facie evidence. See King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 758 (Tex. 2003)

(stating that bill-of-review petitioner’s evidence, “though surprisingly detailed,”

cannot turn speculation into proof of fraud).

      Other than the documents discussed above, including the return, Joseph did

not offer any other evidence. At the end of the hearing on Joseph’s bill of review and

summary judgment motion, the trial court ordered Joseph to provide additional

briefing showing his need for an evidentiary hearing, advising Joseph that “if [his]

brief convinces [the court] that [he] need[ed] a hearing on this matter, then [the court]

will set it for a hearing.” The court stated it would review the case law and “see

exactly what [Joseph’s] argument is as to why this doesn’t qualify as a signature.”

Joseph provided no additional evidence and he did not argue that any could be

obtained through discovery to support his position. Nor did he make any further

request for a hearing. Instead, he relied solely on legal arguments.

      The return of service, alone or together with Joseph’s other evidence, is not

prima facie proof that he was improperly served and would be entitled to judgment

on retrial if no evidence to the contrary was offered. See Baker, 582 S.W.2d at 408;

Caldwell, 154 S.W.3d at 96–97. Because Joseph did not make a prima facie case of

improper service and because there were no factual disputes, the sole issue was a

question of law for the trial court to decide, and thus Joseph was not entitled to a

trial. See Baker, 582 S.W.2d at 408; Caldwell, 154 S.W.3d at 97; see also Soefje,

                                           17
270 S.W.3d at 625; Walden, 97 S.W.3d at 323. We conclude that the return strictly

complied with Rule 107 because it was signed by the serving officer.

      2.     Failure of Executing Officer to Sign in Official Capacity

      In the second part of his first issue, Joseph argues that DuBrock did not sign

the return in his official capacity and therefore the return is “fatally defective.” Jack

responds that Rule 107 previously required a sheriff’s deputy who serves process to

sign the return in his official capacity, but the rule was amended in 2012 and no

longer includes that requirement.

      Rule 107 was amended effective January 1, 2012. LEJ Dev. Corp. v. Sw. Bank,

407 S.W.3d 863, 869 (Tex. App.—Fort Worth 2013, no pet.); In re S.C., No. 02-15-

00191-CV, 2015 WL 9435937, at *3 (Tex. App.—Fort Worth Dec. 23, 2015, no

pet.). Prior to that date, the rule required the return of service to “be signed by the

officer [executing the citation] officially . . . .” LEJ Dev., 407 S.W.3d at 869 (quoting

version of Rule 107 in effect prior to 2012 amendment). The amendment effective

in and after 2012 does not require that the return “be signed by the officer officially”;

instead, the rule only requires the serving officer to “sign the return.” TEX. R. CIV.

P. 107(e). Because it is undisputed that Jack filed her application in 2018, which is

after the 2012 amendment, we conclude that the current version of Rule 107 applies.

      On appeal, Joseph relies solely on Travieso v. Travieso, a 1983 opinion from

our sister court construing Rule 107. See 649 S.W.2d at 819–20. In Travieso, the


                                           18
court relied solely on the language of Rule 107 in effect at the time in stating that

“th[e] rule establishes three requirements for the proper return of a citation by

personal service,” including that the return “be signed by the officer officially.” Id.

at 820 (quoting prior version of Rule 107). As explained above, however, Rule 107

has been amended since Travieso issued in 1983, and the requirement that the officer

sign the return “officially” is not included in the current version of the rule. See TEX.

R. CIV. P. 107(e). Thus, Travieso does not support Joseph’s argument that DuBrock

was required to sign the return in his official capacity. We therefore conclude that

DuBrock was not required to sign his name in his official capacity. See id. We hold

that the trial court did not abuse its discretion in denying Joseph’s bill of review. See

Moore, 408 S.W.3d at 432; Xiaodong Li, 404 S.W.3d at 62.

      We overrule Joseph’s first issue.

                                      Due Process

      In his second issue, Joseph argues that he was denied due process in the

underlying proceeding because the trial court denied his request for an evidentiary

hearing and trial on his bill of review.3 Joseph contends that the trial court improperly


3
      Joseph does not argue on appeal that he was denied due process in the protective
      order proceeding, either because of an invalid signature on the return of service or
      otherwise. See TEX. R. APP. P. 38.1(i) (requiring appellate briefs to “contain a clear
      and concise argument for the contentions made, with appropriate citations to
      authorities and to the record”); Guimaraes v. Brann, 562 S.W.3d 521, 538 (Tex.
      App.—Houston [1st Dist.] 2018, pet. denied) (“Failure to cite appropriate legal
      authority or to provide substantive analysis of the legal issues presented results in

                                            19
entered judgment denying his bill of review because Jack did not file a cross-motion

for summary judgment and no additional evidence was presented at the hearing on

his summary judgment motion. Joseph contends that he had a due process right to a

trial on his bill of review or at least an evidentiary hearing to present evidence. Jack

responds that the trial court conducted a hearing and that Joseph did not meet his

burden to establish a prima facie showing of improper service.

A.    Standard of Review and Governing Law

      We review de novo a claim that a party was deprived of a constitutional right

because it presents an issue of law. Scally v. Tex. State Bd. of Med. Exam’rs, 351

S.W.3d 434, 446 (Tex. App.—Austin 2011, pet. denied) (citing Granek v. Tex. State

Bd. of Med. Exam’rs, 172 S.W.3d 761, 771 (Tex. App.—Austin 2005, no pet.)). The

United States and Texas Constitutions prohibit the deprivation of life, liberty, and

property from any person without due process of law. U.S. CONST. amend. XIV, § 1;

TEX. CONST. art. 1, § 19. The right to be heard is a fundamental concept of due

process, and an opportunity to be heard must be granted at a meaningful time and in

a meaningful manner. Fuentes v. Shevin, 407 U.S. 67, 80 (1972). Generally, the right

to be heard includes the rights to a full and fair hearing before a court with



      waiver of a complaint on appeal.”) (citation omitted); see also PNS Stores, Inc. v.
      Rivera, 379 S.W.3d 267, 274 (Tex. 2012) (“Texas courts of appeals have correctly
      distinguished between technical defects in service and a complete failure or lack of
      service, concluding that only the latter violates due process.”) (citations omitted).

                                           20
jurisdiction, to introduce evidence and examine witnesses, and to have judgment

rendered only after a trial on the merits. Soefje, 270 S.W.3d at 625.

      However, due process does not always prohibit disposition of a case before

trial. Id. Summary judgment is one example of a trial court disposing of a case before

trial. See TEX. R. CIV. P. 166a (providing, on party’s motion, “judgment sought shall

be rendered forthwith” if pleadings and other evidence on file show “there is no

genuine issue as to any material fact and the moving party is entitled to judgment as

a matter of law on the issues expressly set out in the motion or in an answer or any

other response”). In addition, “a judgment may be rendered by way of a pre-trial

hearing in limited circumstances where the record unmistakably demonstrates that

there were only legal issues to decide and the parties had notice that the court would

consider final disposition during the pre-trial hearings.” Soefje, 270 S.W.3d at 625

(citations omitted); see TEX. R. CIV. P. 166 (authorizing trial court, in its discretion

and to assist in disposition of case, to hold pretrial conference to consider

“[c]ontested issues of fact” and “[t]he identification of legal matters to be ruled on

or decided by the court”); Walden, 97 S.W.3d at 323 (holding that Rule 166 does not

prevent trial court from receiving evidence and expert testimony to “determin[e]

whether any fact issue remained for submission to a jury” and “for the limited

purpose of identifying and ruling on legal issues, provided the court’s rulings do not

resolve factual disputes that properly fall within the province of the jury.”).

                                          21
B.    Analysis

      As stated above, the Texas Supreme Court has outlined the procedure and the

parties’ respective burdens of persuasion as “slightly” modified when a plaintiff

seeks a bill of review based solely on a claim of improper service. Caldwell, 154

S.W.3d at 97–98; Baker, 582 S.W.2d at 408–09. For largely the same reasons

discussed above, we conclude that the trial court did not violate Joseph’s due process

right to be heard. The only evidence bearing on whether DuBrock signed the return

of service is the return itself, which Joseph attached to his petition and summary

judgment motion. Jack did not present any controverting evidence, and the parties

solely disputed whether DuBrock’s handwritten, printed named constituted a

signature under Rule 107. Thus, there were no material facts in dispute, and the sole

issue was a question of law for the trial court to resolve, not the factfinder at a trial.

See Soefje, 270 S.W.3d at 625 (stating that judgment may be rendered in pretrial

hearing where record unmistakably demonstrates only legal issues remain for

decision).

      Moreover, at the hearing on Joseph’s motion, the trial court told Joseph that it

had reviewed both his bill of review and his motion for summary judgment and that

it disagreed with him that DuBrock’s signature was invalid. At the end of the

hearing, the trial court ordered Joseph to brief the signature issue so the court could




                                           22
decide whether he was entitled to a hearing, affording Joseph an additional

opportunity to establish a prima facie case.

      Joseph filed a supplemental brief, but he did not provide any additional

evidence, any argument that additional discovery would provide the evidence he

needed to prove his prima facie case, or any further request for an evidentiary

hearing. Indeed, nearly the entire record is one-sided in favor of Joseph’s arguments

and evidence. Other than Jack’s answer with a general denial and request for costs

and attorney’s fees, the clerk’s record consists of: (1) Joseph’s petition with the facts,

legal authority, and evidence, including the return, that he relied on for his

contentions; (2) his motion for summary judgment with supporting evidence; and

(3) his supplemental brief without any additional evidence. The reporter’s record

consists of both parties’ arguments, and it shows that while the trial court was

initially inclined to grant Joseph’s bill of review, it reversed course during the short

hearing after considering the pleadings, the parties’ arguments, the evidence,

including DuBrock’s signature on the return, and the text of Rule 107. Even on

appeal, Joseph does not argue what additional evidence, if any, would show that

DuBrock’s signature was not a valid signature.

      Thus, Joseph was given sufficient opportunity to present evidence of a prima

facie case that would have entitled him to an evidentiary hearing or trial, but the

dispute was solely whether DuBrock’s signature on the return was sufficient under

                                           23
Rule 107. As stated above, this is a legal issue for the court to decide. See Baker,

582 S.W.2d at 408; Soefje, 270 S.W.3d at 625. We therefore conclude that Joseph

did not satisfy his burden to present prima facie proof entitling him to a “‘full-blown’

examination of the merits” of his bill of review. See Baker, 582 S.W.2d at 408.

      On appeal, Joseph relies solely on our sister court’s opinion in Striedel v.

Striedel, arguing that this case is analogous because he and the appellant in Striedel

were similarly denied the right to be heard and present evidence. See 15 S.W.3d 163

(Tex. App.—Corpus Christi–Edinburg 2000, no pet.). However, Striedel is

distinguishable. That case was a direct appeal from a protective order, not an appeal

from a denied bill of review, and the appellant in Striedel argued that he was denied

an opportunity to be heard at the hearing on the protective order against him. Id. at

164–65. Here, Joseph argues that his due process rights were violated in the

underlying bill-of-review proceeding, not in the prior protective order proceeding.

Furthermore, the appellant in Striedel, against whom the protective order was sought

by the appellee in that case, appeared pro se while the appellee was represented by

counsel, and the trial court denied the appellant’s request for an attorney. Id. at 165.

At the hearing on the protective order, the appellant attempted to cross-examine the

appellee but, before he could finish his examination—which consisted of “only two

and one-half pages of the record in [the] short hearing”—the trial court cut him off




                                          24
and granted the protective order over his objection that he had other evidence and

had not been allowed to testify. Id. at 166.

      In the underlying proceeding here, by contrast, Joseph was represented by

counsel, who attached evidence to Joseph’s petition, filed a motion for summary

judgment with supporting evidence on Joseph’s behalf, and filed a supplemental

brief in support of Joseph’s petition and claims of invalid service. Joseph’s counsel

was not interrupted at the hearing by either the trial court or opposing counsel, and

he was ordered by the trial court to file a supplemental brief so the court could

determine whether an additional hearing was necessary. Joseph did not provide any

additional evidence or request an evidentiary hearing. Thus, unlike the appellant in

Striedel, Joseph was not prevented by the trial court from testifying or offering

additional evidence. See id.

      Finally, we disagree with Joseph that the trial court erred by entering judgment

on his bill of review when Jack did not file a cross-motion for summary judgment.

While summary judgment may only be rendered on a party’s motion and Jack did

not file a motion for summary judgment, the trial court did not grant summary

judgment in favor of Jack; it entered judgment denying Joseph’s bill of review and

his motion for summary judgment. See TEX. R. CIV. P. 166a (providing for summary

judgment when “there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law on the issues expressly set out in the

                                          25
motion or in an answer or any other response”). We hold that the trial court did not

violate Joseph’s due process right to be heard, including his right to present evidence

and to a trial on the merits of his case.

        We overrule Joseph’s second issue.

                                      Conclusion

        We affirm the judgment of the trial court. We dismiss any pending motions as

moot.




                                                 April L. Farris
                                                 Justice

Panel consists of Justices Hightower, Countiss, and Farris.




                                            26